Citation Nr: 1142233	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  02-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1964 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction over the case was subsequently returned to the RO in Philadelphia, Pennsylvania. 

In connection with this appeal the Veteran testified at a hearing before a Veterans Law Judge in Washington, DC in February 2003.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for tinnitus.  However, a review of the record shows that in an August 2011 Decision Review Officer (DRO) decision, the RO granted entitlement to service connection for tinnitus.  The Veteran has not expressed disagreement with the disability rating assigned in that decision.  Therefore, the Board has limited its consideration accordingly.   

This case has previously been before the Board.  In January 2005, the Board denied the issue currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2007, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  The case was remanded by the Board in September 2007 for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

As noted above, the Veteran testified at a hearing before a Veterans Law Judge in February 2003.  However, the judge that presided over the hearing is no longer with the Board.  In September 2011, the Veteran requested that he be afforded a new hearing at the RO before a current member of the Board.  A review of the record shows that the Veteran has not been afforded the requested hearing. 

Because such hearings before the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED to the RO for the following actions:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

